

117 HR 1862 IH: To authorize the Secretary of Health and Human Services to carry out a pilot program to improve community-based care infrastructure.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1862IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mrs. Trahan introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to carry out a pilot program to improve community-based care infrastructure.1.Pilot program to improve community-based care infrastructure(a)In generalThe Secretary of Health and Human Services may award grants to qualified teaching health centers (as defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)) and behavioral health care centers (as defined by the Secretary, to include both substance abuse and mental health care facilities) to support the improvement, renovation, or modernization of infrastructure at such centers, including to address COVID–19 and other subsequent public health crises.(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $500,000,000 for the period of fiscal years 2022 through 2026.